Land, J.
The plaintiffs are appellants from the judgment dissolving the writ of attachment issued in this case.
The District Judge, in his reasons for judgment, says : “ The affidavit in this case, alleges that the affiant verily believes and has just grounds to apprehend that said Thomas Ridge may depart from the State of Louisiana permanently, without leaving in it sufficient property to satisfy plaintiffs’ demand.
This is somewhat too uncertain to come within the strict meaning of the law ; the affiant should state that he believes that the defendant is on the eve of, or about leaving the State permanently.
The word ‘ may,’ intimates a doubt in the mind of the affiant, and leaves the time of the departure very indefinite, ‘ non constat,’ that defendant will depart before the plaintiff can obtain a judgment or have his property seized.”
We concur with the District Judge, that the affidavit should have been positive as required by Article 243 of the Code of Practice.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed with costs, and that the cause be remanded for further proceedings according to law.